PER CURIAM.
Kenneth Michael Corns filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Corns alleged that he was entitled to additional jail credit. We affirm the trial court’s order denying relief without prejudice to any right Corns may have to file a facially sufficient motion to correct illegal sentence alleging that the error is reviewable from the face of the record. See State v. Mancino, 714 So.2d 429 (Fla.1998).
Affirmed.
PATTERSON, C.J., and ALTENBERND and SALCINES, JJ., Concur.